Citation Nr: 0737925	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  02-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1969 to October 1971.  This case is before the Board 
of Veterans' Appeals (Board) from a June 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  In his November 2002 substantive 
appeal the veteran requested a Travel Board hearing.  In 
March 2003 he informed the RO that he instead desired a 
videoconference hearing.  In November 2003, on the same day 
his videoconference hearing was scheduled, he requested that 
his hearing be rescheduled.  He then canceled the rescheduled 
hearing, scheduled in January 2004.

In March 2005, the Board issued a decision that denied the 
veteran's claim of service connection for hepatitis C.  The 
veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
issued a memorandum decision that vacated the Board's March 
2005 decision and remanded the matter on appeal to the Board 
for action in compliance with the consistent with the 
instructions in the memorandum decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

Historically, in a March 1988 statement, the veteran stated 
that he became "hooked" on heroin during his military service 
in Vietnam.  He reported a similar history of heroin use on 
VA psychiatric evaluation in August 1988.  Reports of blood 
testing at the Texas Department of Corrections in January 
1990 make no mention of hepatitis.  The records also show 
that in prison the veteran's duties included being a food 
handler (requiring medical clearance).  On September 2001 VA 
psychiatric examination it was noted that the veteran carried 
a diagnosis of hepatitis C.  During the examination, the 
veteran related that he was sexually assaulted during 
service, but that he did not report the assault to the 
authorities.
By a March 2005 decision, the Board denied service connection 
for hepatitis C.  The Board noted that the medical evidence 
did not demonstrate that the veteran currently has hepatitis 
C that is the result of his military service.  In the Court's 
May 2007 memorandum decision, it was stated that remand was 
required because the Board failed to address the theory of 
entitlement to service connection for hepatitis C secondary 
to an in-service sexual assault, as raised by the evidence of 
record, see Solomon v. Brown, 6 Vet. App. 396, 402 (1994).

The Board notes that the veteran's claims file was 
reconstructed in 1983.  VA has a heightened duty to assist 
the veteran in developing his claim since the service medical 
records in this case have been lost.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

Furthermore, service connection claims based on personal 
assaults must be developed in accordance with 38 C.F.R. § 
3.304(f)(3).  See also VA ADJUDICATION PROCEDURE MANUAL M21-
1MR, Part IV.ii.1.D.17.  On remand, such development should 
be undertaken by the RO. 

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  In view of the need to return the 
case to the RO for the reasons outlined above, the Board 
believes is appropriate to also direct that action be taken 
to remedy any inadequacy of notice under the holding in 
Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of 
entitlement to service connection for 
hepatitis C, the RO should provide the 
veteran notice regarding the rating of 
disability and effective dates of awards 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should also issue a letter to 
the veteran informing him of the 
provisions of 38 C.F.R. § 3.304(f)(3) 
concerning the evidence that can be 
submitted to establish the occurrence of 
the alleged in-service sexual assault, 
request him to submit any pertinent 
evidence in his possession, and request 
him to either submit alternative evidence 
of the sexual assault or provide the 
identifying information and any necessary 
authorization to enable the RO to obtain 
the evidence on his behalf.  Specifically, 
he should be advised of the various ways 
in which a sexual assault may be 
corroborated.  Such alternative forms of 
evidence include, but are not limited to, 
behavior and/or performance changes, 
records from law enforcement authorities, 
mental health counseling centers, 
hospitals, or physicians; statements from 
family members, fellow service members, or 
clergy; deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  Give 
the veteran and his attorney ample 
opportunity to respond.

3.  The RO should take appropriate steps 
to obtain a copy of any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unable to obtain a 
copy of any pertinent evidence identified 
by the veteran, it should so advise the 
veteran and his attorney and request them 
to provide a copy of the outstanding 
evidence.  

4.  The RO should make a determination for 
the record as to whether the veteran was 
sexually assaulted during his military 
service.
5.  Thereafter, RO should obtain a medical 
opinion from a physician with appropriate 
expertise to determine the likely etiology 
of the veteran's hepatitis C.  The 
veteran's claims file must be made 
available to, and reviewed by, the 
physician.  The physician should note the 
veteran's confirmed risk factors for 
hepatitis C in service (to include heroin 
use and sexual assault, if determined 
confirmed), as well as postservice risk 
factors shown by the record.

Based upon the review of the medical 
evidence in the claims file, and with 
consideration of sound medical principles, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more likelihood) that the 
veteran's hepatitis C began during or is 
causally related to service.  The 
supporting rationale for the opinion must 
be provided.

6.  Thereafter, the RO should readjudicate 
the claim, to include consideration of any 
question raised as to whether the  
hepatitis C is due to the veteran's 
willful misconduct in service (e.g., 
heroin abuse).  If the claim remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
afford the veteran and his attorney the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

